Case: 20-30555     Document: 00515711033         Page: 1     Date Filed: 01/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 19, 2021
                                  No. 20-30555                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Damain Kerek,

                                                           Plaintiff—Appellant,

                                       versus

   Crawford Electric Supply Company, Inc.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:18-CV-76


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Following a bench trial, the district court ruled in favor of Plaintiff
   Damain Kerek’s former employer, Crawford Electric Supply Company, Inc.
   (“Crawford”), rejecting Kerek’s claims under the Louisiana Wage Payment



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30555       Document: 00515711033            Page: 2      Date Filed: 01/19/2021




                                       No. 20-30555


   Act, La. Stat. Ann. §§ 23:631–32. Kerek appealed. 1 For the following
   reasons, we AFFIRM.
          Kerek maintains that he was wrongfully denied a bonus after he relied
   on statements by his supervisors that his branch would not be charged for the
   costs of a new product line. Kerek’s bonus depended on the minimum return
   on sales (“ROS”) for his branch. Kerek argues that his branch would have
   met the ROS threshold if Crawford had not charged his branch for the costs
   of the new product line. Under Louisiana law, a valid contract “requires
   capacity, consent, a certain object, and a lawful cause.” Landers v. Integrated
   Health Servs. of Shreveport, 903 So. 2d 609, 612 (La. Ct. App. 2005). Consent
   requires a “meeting of the minds.” Id.
          After considering the evidence presented, the district court
   determined that there was no “meeting of the minds” between Kerek and
   Crawford regarding the removal of the costs of the new product line from the
   ROS calculation, and consequently dismissed Kerek’s claim. See Kerek v.
   Crawford Elec. Supply Co., Inc., No. CV 18-76-RLB, 2020 WL 4906050, at
   *7–8 (M.D. La. Aug. 20, 2020). The existence of a contract is considered a
   “finding of fact, not to be disturbed unless clearly wrong.” Landers, 903 So.
   2d at 612. Generally, “[w]e review a district court’s findings of fact for clear
   error.” Petrohawk Props., L.P. v. Chesapeake La., L.P., 689 F.3d 380, 388 (5th
   Cir. 2012); see also Woodson v. Surgitek, Inc., 57 F.3d 1406, 1416 (5th Cir. 1995)
   (reviewing a district court’s finding that there had not been a “meeting of the
   minds” for clear error). On appeal, Kerek’s primary argument is that the
   district court erred in finding there was no meeting of the minds.




          1
             The federal courts have diversity jurisdiction over this case under 28 U.S.C.
   § 1332, and we have appellate jurisdiction under 28 U.S.C. § 1291.




                                             2
Case: 20-30555       Document: 00515711033             Page: 3      Date Filed: 01/19/2021




                                        No. 20-30555


            In an effort to urge a legal question, as to which de novo review would
   be appropriate, Kerek urges us to consider whether a “meeting of the minds”
   requires the parties to “concur on all details of the agreement or just on the
   principal cause.” Yet, we need not decide this question because the district
   court never held that the parties needed to agree on every specific detail—
   nor, for that matter, did Crawford (explicitly or implicitly) make such an
   argument. See Kerek, 2020 WL 4906050, at *7. Accordingly, Kerek’s appeal
   presents only a fact question—whether there was a “meeting of the minds”
   as to the removal of costs from the ROS calculation—that we review for clear
   error.
            Kerek maintains that his supervisors “promised” him that the costs
   of the new product line (the “parallel wire program”) would not be charged
   to his branch. Crawford, in turn, argues that such a promise was never made,
   noting that Kerek “relies upon vague statements” that “f[a]ll short of rising
   to the level of a legally enforceable promise.” The district court agreed with
   Crawford, holding that the “testimony and evidence presented at trial d[id]
   not . . . support a finding that the parties had a meeting of the minds”
   regarding a potential modification to Kerek’s Bonus Plan 2 that would require
   Crawford to remove the costs of the new product line. Id.
            We conclude that Kerek fails to show the requisite error in the district
   court’s assessment. The evidence shows that Kerek’s supervisors discussed
   the subject with Kerek and offered generalized assurances that they would
   try to figure out a way to reallocate the expenses, but nothing required a
   conclusion that there was a “meeting of the minds” as to a legal commitment
   by Crawford. See Terrebonne v. La. Ass’n of Educators, 444 So. 2d 206, 210


            2
             The district court concluded that Kerek’s 2016 Bonus Plan was a “valid
   contract” and “consider[ed] whether the parties agreed to modify the terms.” Kerek, 2020
   WL 4906050, at *6.




                                              3
Case: 20-30555       Document: 00515711033             Page: 4      Date Filed: 01/19/2021




                                        No. 20-30555


   (La. Ct. App. 1983) (“Unequivocal words, expressive of mere intent, do not
   make an obligation.”). In sum, the district court did not clearly err in finding
   that there was no “meeting of the minds” regarding a potential modification
   to a legal contract.
          For the foregoing reasons, we AFFIRM. 3




          3
           Because we affirm the district court’s finding that there was no “meeting of the
   minds,” we need not reach the other issues Kerek raised on appeal.




                                              4